Citation Nr: 0509926	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to May 1952 
and from June 1954 to June 1957.    

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 RO decision, which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disability.  

In June 2004, the Board remanded the case to the RO for 
additional development.  In that remand, the Board discussed 
the propriety of addressing the issue on appeal on the 
merits, rather than initially considering whether new and 
material evidence had been received to reopen the claim, 
which had previously been adjudicated by the Board in August 
1999.  It is noted that in supplemental statements of the 
case issued to the veteran in December 2003 and October 2004, 
the RO has readjudicated the veteran's back claim on a de 
novo basis, under the provisions of the Veterans Claims 
Assistance Act of 2000.  


FINDING OF FACT

The veteran's currently demonstrated back disability, 
diagnosed as degenerative arthritis of the cervical and 
lumbar spine, is shown as likely as not to have had its 
clinical onset during his active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
back disability, diagnosed as degenerative arthritis of the 
cervical and lumbar spine, is due to injury that was incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty to 
assist a claimant in the development of a claim.  VA 
regulations that implement the VCAA are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

The Board now turns to the merits of the claim.  The veteran 
contends that he incurred a back disability during service 
when a rifle and pack fell on him.  He maintains that in 
October 1951 during a training exercise he sustained a back 
injury when a Marine fell on him coming down a cargo net, 
hitting him between the shoulder blades and driving him down 
into the boat.  He contends that his service medical records 
are incomplete because they did not describe all of the 
medical procedures that were performed.  He also alleges that 
he was treated from 1958 to 1981 by a chiropractor whose 
records are unavailable.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
such as arthritis, if it is manifest to a compensable degree 
within the year after active service; this presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has considered the veteran's contentions as well as 
his medical history.  The veteran served on active duty from 
March 1951 to May 1952 and from June 1954 to June 1957.  The 
service medical evidence is scant in terms of complaints, 
clinical findings, and diagnosis of a back disability.  They 
do indicate that the veteran was seen for shoulder complaints 
in February 1952 (he had reported a dislocation of the right 
shoulder in 1941).  His complaints referred to the muscle 
more than the bony structure.  Examination at that time 
showed no loss of motion or muscle spasm.  There was 
tenderness at the C5 level.  X-rays of the cervical spine 
taken in early March 1952 showed no bony pathology and no 
cervical rib [sic].  Otherwise, the veteran's spine was 
evaluated as normal on physical examinations in May 1952, 
June 1954, and June 1957.  In view of the veteran's claims 
that not all of his service records were accounted for, the 
RO attempted to locate them.  The National Personnel Records 
Center, in reply, indicated in May 1997 that no additional 
service records were located.

Post-service records show treatment for a back disability 
beginning in the early 1980s, many years following the 
veteran's service discharge in June 1957.  Those records 
include private reports dated in the early 1980s, which 
indicate that the veteran underwent various surgeries, 
specifically a cervical laminectomy, cervical fusion at C5-6, 
and a lumbar laminectomy.  Private medical records dated in 
1981 refer to the veteran's complaint of cervical spine pain 
after the tractor he was riding in November 1980 had jerked 
and caused lower neck pain.  None of the medical records 
dated in the 1980s indicates the existence of back troubles 
ever since an injury during service.  Since the early 1980s, 
the veteran was seen by both private doctors and the VA for 
extensive degenerative changes of the cervical and lumbar 
spine with osteoarthritis, as confirmed by MRIs, CT scans, 
and radiographic evidence.  In October 1993, he underwent an 
anterior cervical diskectomy.  Findings as a result of an 
EMG/NCS study in August 1994 were consistent with chronic 
bilateral L5 radiculopathy.  At a VA consultation dated in 
January 2000, the veteran described a neck injury in service 
when the backpack and rifle of another soldier fell on him 
from above and knocked him onto the deck of a boat.  He 
further noted that he experienced an exacerbation in his 
chronic neck pain when he was driving a tractor in 1980 and 
he went over a bump, which caused him to jerk his neck.  The 
physician opined that a relationship could exist between the 
current and ongoing neck pain symptoms and the neck injury he 
sustained in 1951, given his history of neck pain ever since 
the injury.    

The veteran underwent a VA examination in August 2003, 
specifically to evaluate the nature and etiology of all back 
disability.  The examiner elicited from the veteran a history 
of all back complaints and treatment, to include a back 
injury during service when he was knocked off a cargo net 
onto a boat deck.  The veteran reported that since that 
injury he had experienced pain in his neck and back, even at 
the time of his reenlistment but did not complain then 
because he desired to get back into active service.  He 
reported that in the ensuing years he experienced increasing 
difficulty with his neck and back, and he underwent surgery.  
Following physical examination, the diagnoses were cervical 
and lumbar spine degenerative arthritis, post-traumatic, and 
status postoperative surgery on the cervical spine twice and 
lumbar spine once.  The examiner reviewed the veteran's 
claims file and opined that it was more likely than not that 
the veteran's spinal condition was due to the injury he 
sustained in service.  The examiner remarked that his opinion 
was based purely on the veteran's history of having spine 
trouble ever since an injury in service, as the record lacked 
objective evidence, but that he found the veteran's reported 
history to be credible.    

In short, the private and VA medical records report the 
veteran's history of an incident during service in October 
1951 whereby he allegedly was knocked off a cargo net onto 
the deck of a boat during a training exercise.  There are no 
contemporaneous records to substantiate this incident, and 
there are no records at that time of treatment for neck and 
back conditions as a result of the alleged injury.  In any 
case, there is service medical evidence of tenderness of the 
cervical spine when the veteran sought medical attention a 
few months later.  The next clinical finding or diagnosis 
referable to the back appears in the early 1980s, more than a 
year following the veteran's discharge from service.  He has 
since received private and VA treatment, to include 
surgeries, for his cervical and lumbar spine up until the 
present.  The record reflects only one instance where an 
examiner has undertaken a comprehensive review of pertinent 
records, including service medical records, and personally 
examined the veteran in an attempt to address the issue of 
the etiology of all current back disability.  The VA examiner 
in August 2003 concluded that, despite a lack of objective 
evidence to support his opinion, he believed that the 
veteran's currently diagnosed degenerative arthritis of the 
cervical and lumbar spine was likely related to his reported 
in-service back injury.

The Board has considered the August 2003 VA examiner's 
opinion and the basis for it.  In that regard, it is noted 
that the Board is not bound to accept medical opinions that 
are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. 
App. 69 (1993); Pond v. West, 12 Vet. App. 341 (1999).  In 
the instant case, the veteran himself described to the VA 
examiner a back injury in service with related back symptoms 
ever since the injury, and the VA examiner readily conceded 
that his opinion was based on the veteran's reported medical 
history and his belief that such was credible.  In any case, 
the examiner diagnosed the veteran's back disability as post-
traumatic, which is based on his review of the records and 
his medical expertise.  Moreover, the veteran has maintained 
that he had not injured his back after service and that an 
incident in the early 1980s regarding treatment for cervical 
spine symptoms represented an exacerbation of a preexisting 
condition.  

The Board has also considered other supporting statements, 
received in December 1996, of the veteran's spouse, his 
mother, and the widow of a chiropractor with whom the veteran 
sought treatment.  These statements are to the effect that 
the veteran had problems with his back in the summer of 1957 
for which he sought treatment, that he was seen for treatment 
of his back from July to September 1958, and that he had had 
a bad back since prior to his marriage in 1959.  These 
statements corroborate the veteran's allegations of a chronic 
back disability immediately following and ever since his 
military discharge in June 1957.  

After considering all the evidence, to include medical 
evidence and statements and contentions of the veteran, his 
spouse, his mother, and the widow of his chiropractor, the 
Board finds that it is relatively balanced, or in relative 
equipoise, in showing that the veteran's currently 
demonstrated back disability, diagnosed as degenerative 
arthritis of the cervical and lumbar spine, as likely as not 
had its clinical onset during his period of active service.  
With application of the benefit-of-the-doubt rule, the Board 
finds the evidence supports the veteran's claim of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303.  




ORDER

Service connection for a back disability, diagnosed as 
degenerative arthritis of the cervical and lumbar spine, is 
granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


